DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Limitations such as the recitation that the light source produces light, the photovoltaic cell is configured to receive light from the light source to produce electricity, and that the battery is configured to receive the electricity from the photovoltaic cells to charge the battery are intended use limitations. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115. For compact prosecution, functional language will be treated alongside structural limitations below.

Claim Objections
Claim 1 objected to because of the following informalities:  the fourth line recites a photovoltaic cell, and the last two lines recite “the photovoltaic cells”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the housing”. The previous claims do not recite a housing, or a structural relationship between a housing and the other claim elements. Therefore the claims is indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2010/0096000 to Andrade.
	Regarding claims 1, 2, 12, and 13, Andrade teaches a photovoltaic renewable energy system comprising
a light source 100 that produces light (Fig. 6, ¶0044)
an energy converter comprising
a photovoltaic cell 210 configured to receive the light from the light source to produce electricity
a battery 700 configured to receive the electricity from the photovoltaic cells to charge the battery (Fig. 3, ¶0037, 0038).
Per claim 2, Andrade teaches the limitations of claim 1. The light source 100 comprises light emitting diodes (¶0031).
Per claims 12 and 13, Andrade teaches the limitations of claim 1. The system further comprises a housing 15 forming an enclosure around the energy converter (¶0044). 
The housing 15 has reflective interior surfaces (surfaces of domes 145 are reflective) for reflecting light back into the energy converter (¶0014).

Claim(s) 1-3, 8, 9, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017/160704 to Pisharodi (included in Applicant’s IDS filed 6/4/2021).
	Regarding claims 1-3, 8, 9, 12, and 13, Pisharodi teaches a photovoltaic renewable energy system comprising
a light source 1080 that produces light (Figs. 12, ¶0071)
an energy converter comprising
a photovoltaic cell (1020 comprises an array of cells; Figs. 1, ¶0045, 0046) configured to receive the light from the light source to produce electricity (“during night time the light coming down to the light fixture 1080 will supplement the energy production”)
a battery (inset of Fig. 12B) configured to receive the electricity from the photovoltaic cells to charge the battery.
Per claim 2, Pisharodi teaches the limitations of claim 1. The light source 1080 comprises light emitting diodes (Ibid.).
Per claim 3, Pisharodi teaches the limitations of claim 2. In an embodiment (Figs. 3), the system comprises a pair of planar photovoltaic cells (for instance, solar cells aligned along the walls identified in Marked-up Fig. 3B below are configured at a diverging angle to each other) to produce a light inlet (¶0055).
[AltContent: textbox (wall)][AltContent: textbox (wall)]
    PNG
    media_image1.png
    230
    311
    media_image1.png
    Greyscale


Regarding claims 8 and 9, Pisharodi teaches the limitations of claim 3. In an embodiment, the system further comprises a cell reflector 250 (Fig. 4D) located between the pair of photovoltaic cells to direct light into the photovoltaic cells (¶0056, 0057).
[T]he best source for determining the meaning of a claim term is the specification – the greatest clarity is obtained when the specification serves as a glossary for the claim terms. See, e.g., In re Abbott Diabetes Care Inc., 696 F.3d 1142, 1149-50, 104 USPQ2d 1337, 1342-43 (Fed. Cir. 2012). MPEP §2111.01.III. While the cell reflector 250 is not described as a cell prism, it has sides that converge toward one another in a way that would be recognized by a person having ordinary skill in the art as a prism and reads on a prism as described in the instant disclosure. The cell reflector 250 is therefore a cell prism.
Per claims 12 and 13, Pisharodi teaches the limitations of claim 1. The system further comprises a housing 15 forming an enclosure around the energy converter (¶0047). 
The housing 15 has reflective interior surfaces (analogous to 130 in Fig. 1C) for reflecting light back into the energy converter.

Claim(s) 1, 2, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 7,862,198 to Shyu.
Regarding claims 1, 2, and 12-14, Shyu teaches a photovoltaic renewable energy system comprising
a light source 52 that produces light (Figs. 10, 11, C5/L58-C6/L15)
an energy converter comprising
a photovoltaic cell 53 configured to receive the light from the light source to produce electricity
a battery (not shown) configured to receive the electricity from the photovoltaic cell to charge the battery (C3/L64-C4/L4).
Per claim 2, Shyu teaches the limitations of claim 1. The light source 52 comprises light emitting diodes (Ibid.).
Per claim 12, Shyu teaches the limitations of claim 1. The system further comprises a housing 512 forming an enclosure around the energy converter (Ibid.).
Per claims 13 and 14, Shyu teaches the limitations of claim 1. Shyu teaches an embodiment of a photovoltaic renewable energy system comprising a light source 43 that produces light (Figs. 5, 6), an energy converter comprising a photovoltaic cell 20 configured to receive the light from the light source to produce electricity, and a battery 30 configured to receive the electricity from the photovoltaic cell to charge the battery (C4/L62-C5/L17 cite incorrect Figs., but clearly refer to the embodiment of Figs. 5, 6). The system further comprises a housing 41 forming an enclosure around the energy converter.
The housing has reflective interior surfaces for reflecting light back into the energy converter (”the lamp grid 42 and the wall surfaces of the shade 41 can reflect light from the lamp tube 43”).
The housing has light emitting apertures for emitting light from the housing (space between horizontal and vertical ribs of Fig. 6).

Claim(s) 1, 10, 11, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2008/0289678 to Rouda.
Regarding claims 1, 10, 11, 15, 16, Rouda teaches a photovoltaic renewable energy system comprising
a light source 10 that produces light (Fig. 6, ¶0026, 0034)
an energy converter comprising
a photovoltaic cell (20 comprises multiple photovoltaic cells, ¶0027) configured to receive the light from the light source to produce electricity
a battery 60 configured to receive the electricity from the photovoltaic cells 20 to charge the battery (¶0033).
Per claims 10 and 11, Rouda teaches the limitations of claim 1. Rouda teaches that the system further comprises a controller 110 (Fig. 7) that controls when the light source is turned on (¶0035). While Rouda does not describe that the controller controls the lumens produced by the light source, a switch such as controller 110 necessarily controls whether the light source produces zero lumens when off or a quantifiable number of lumens when on.
Per claim 15, Rouda teaches the limitations of claim 1. The photovoltaic cell is configured about a central aperture and wherein the light source is configured in the central aperture (the cells 20 form a “can” shape in Fig. 6 or cone in Figs. 7, 8, which are hollow).
Per claim 16, Rouda teaches the limitations of claim 1. A plurality of photovoltaic cells are configured about the central aperture (element 20 comprises an array of cells).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pisharodi as applied to claim 3 above.
Regarding claims 4-7, Pisharodi teaches the limitations of claim 3. While the specific embodiment described above is not recited as comprising an inlet reflector, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include an inlet reflector (such as 11130 of Fig. 25) between the light source and the light inlet to direct light from the light source into the light inlet to enhance the probability of total internal reflection (¶0098). 
The inlet reflector is an inlet prism (Ibid.).
In an embodiment, the system further comprises a cell reflector 250 (Fig. 4D) located between the pair of photovoltaic cells to direct light into the photovoltaic cells (¶0056, 0057).
[T]he best source for determining the meaning of a claim term is the specification – the greatest clarity is obtained when the specification serves as a glossary for the claim terms. See, e.g., In re Abbott Diabetes Care Inc., 696 F.3d 1142, 1149-50, 104 USPQ2d 1337, 1342-43 (Fed. Cir. 2012). MPEP §2111.01.III. While the cell reflector 250 is not described as a cell prism, it has sides that converge toward one another in a way that would be recognized by a person having ordinary skill in the art as a prism and reads on a prism as described in the instant disclosure. The cell reflector 250 is therefore a cell prism.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rouda as applied to claim 16 above, and further in view of Shyu.
Regarding claim 17, Rouda teaches the limitations of claim 16, but does not teach a housing having light emitting apertures for emitting light from the housing. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a housing having light emitting apertures, because Shyu teaches that such a housing (41/421/422 of Figs. 5, 6) can reflect light back toward photovoltaic cells while still allowing light transmission (C4/L62-C5/L17).

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rouda as applied to claim 15 above, and further in view of Pisharodi.
Regarding claims 18 and 19, Rouda teaches the limitations of claim 15. The photovoltaic cell 20 forms a cylinder about the central aperture (Fig. 6 of Rouda). Rouda does not specifically teach that the photovoltaic cell is a flexible photovoltaic cell. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the cell as a flexible cell because Pisharodi teaches that such flexible cells can be formed into various shapes such as cylinders (¶0067).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rouda as applied to claim 15 above, and further in view of Shyu.
Regarding claim 20, Rouda teaches the limitations of claim 15. Rouda does not teach that the light source comprises light emitting diodes. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to substitute light emitting diodes as the light source because Shyu teaches that light bulbs such as taught by Rouda and light emitting diodes are suitable alternatives (C2/L58-60). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726